TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00511-CV





Marty L. Griffith, Marty L. Griffith & Associates, Hou-Tex Exploration, Inc.

and Enviro-Search of America, Inc., Appellants


v.


Diane Bailey, Leroy Kristek and Doris Wooten, Appellees





FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 94V-179, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING





PER CURIAM


	We will dismiss this appeal for want of prosecution.
	The Clerk of this Court filed the transcript on September 5, 1995.  The due date
for the statement of facts, if any, was September 5, 1995.  After this Court granted appellant's
motion for an extension of time to file the statement of facts, the statement of facts was due to be
filed in this Court by October 2, 1995.  On October 25, 1995, appellant filed an untimely second
motion for extension of time to file the statement of facts.  Since this Court overruled appellant's
untimely motion for extension of time to file the statement of facts on February 28, 1996,
appellant's brief was due within thirty days.
	By letter dated April 18, 1996, the Clerk of this Court notified the parties that
appellants' brief was due on March 29, 1996 and that the appeal was subject to dismissal unless
they tendered a motion by April 29, 1996 reasonably explaining their failure to file a brief.  Tex.
R. App. P. 74(l)1; see Tex. R. App. P. 60(a)(2).  To date, the parties have submitted neither a
brief nor a motion for an extension of time to file a brief.  
	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
60(a)(2), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212, 212
(Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).


Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed for Want of Prosecution
Filed:  June 19, 1996
Do Not Publish